Citation Nr: 1031170	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for spinal stenosis at 
L4-L5 and L5-S1, with multiple level degenerative changes (low 
back disability), evaluated as 60 percent disabling prior to 
September 26, 2003.

Entitlement to a higher initial rating for low back disability, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent for 
peripheral sensory neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for 
peripheral sensory neuropathy of the right lower extremity.  

5.  Entitlement to total disability based on the unemployability 
of the individual (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA).  In a November 2005 rating decision, the 
RO granted service connection for low back disability and 
assigned a 60 percent rating, effective July 6, 1999, and a 20 
percent rating, effective September 26, 2003.  The RO also 
assigned separate 20 and 10 percent ratings for peripheral 
neuropathy of the left lower extremity and right lower extremity, 
respectively, effective September 26, 2003.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The United States Court of Appeals for Veterans Claims (Court) 
recently held that a claim for total disability based on the 
unemployability of the individual (TDIU) is part of a higher 
rating claim when such claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence 
of unemployability is submitted at the same time that a Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability. Id.  In the instant 
case, the Veteran is currently unemployed and has been determined 
to be disabled as of January 1989 due to a back condition by the 
Social Security Administration.  Additionally, during his 
February 2000 VA examination, the Veteran indicated that he has 
been unable to work as a driver since 1988 due to back pain.  As 
such, the question of TDIU is raised by the record.  Therefore, 
TDIU is part of the increased rating claim currently before the 
Board and must be adjudicated as such.

The issue of entitlement to entitlement to special monthly 
compensation for loss of use of a creative organ has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the medical evidence shows that 
the Veteran's low back disability has been manifested by 
persistent symptoms compatible with sciatic neuropathy, including 
characteristic pain and muscle spasm, and severe limitation of 
lumbar spine motion, resulting in pronounced residual impairment.

2.  Throughout the appeal period, neither ankylosis of the lumbar 
spine nor fractured vertebrae with cord involvement was shown.  

3.  Throughout the appeal period, the Veteran's low back 
disability has been productive of neurologic impairment of the 
right lower extremity that results in disability analogous to 
mild incomplete paralysis of the sciatic nerve.

4.  Throughout the appeal period, the Veteran's low back 
disability has been productive of neurologic impairment of the 
left lower extremity that results in disability analogous to 
moderate incomplete paralysis of the sciatic nerve.

5.  Throughout the appeal period, the Veteran's low back 
disability has not been manifested by a vertebral fracture, cord 
involvement or unfavorable ankylosis of the whole spine.

6.  Throughout the appeal period, the Veteran's low back 
disability has not been manifested by incapacitating episodes of 
intervertebral disc disease requiring bedrest prescribed by a 
physician.

7.  Throughout the appeal period, the Veteran's neurological 
manifestations have been considered as part of his pronounced 
intervertebral disc syndrome, assigning separate evaluations for 
neurologic impairment related to the lumbar spine is no longer 
appropriate.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an initial 
rating in excess of 60 percent for a lumbar spine disability with 
bilateral polyneuropathy have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic 
Codes 5235-5243, 5285, 5289, 5292, 5293, 5295 (2002, 2003, 2009).

2.  From September 26, 2003, the criteria for an initial rating 
of no more than 60 percent for lumbar spine disability with 
bilateral polyneuropathy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic 
Codes 5235-5243, 5285, 5289, 5292, 5293, 5295 (2002, 2003, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Board notes that the Veteran is appealing the assignment of 
an initial rating, and as such, the severity of the disability is 
to be considered during the entire period since the grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

At the time the Veteran applied for service connection in July 
1999, Diagnostic Code 5293 provided for a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  The 60 percent rating represented 
the highest schedular rating under Diagnostic Code 5293.

A higher 100 percent evaluation could be assigned under 
Diagnostic Code 5285 or Diagnostic Code 5286.  Diagnostic Code 
5285 assigned a 100 percent evaluation for residuals of a 
fractured vertebra with cord involvement, bedridden or requiring 
long leg braces.  This Diagnostic Code also directed that special 
monthly compensation would be considered.  With lesser 
involvement, the fractured vertebra should be rated for limited 
motion and nerve paralysis.  Diagnostic Code 5286 allowed for a 
100 percent evaluation for complete bony fixation (ankylosis) of 
the spine at an unfavorable angle with marked deformity and 
involvement of major joints (Marie Strumpell type) or without 
other joint involvement (Bechterew type).

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285-95) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243) (2009).  VA's General Counsel has held 
that, where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine whether 
the revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for VA to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, however, the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 C.F.R. § 3.114.  The Board notes 
that a readjustment in the rating schedule may not be used to 
reduce a Veteran's disability rating unless an improvement in the 
disability is shown to have occurred. 38 U.S.C.A. § 1155. 

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended.  The 2002 
changes to Diagnostic Code 5293 for intervertebral disc syndrome 
provided for evaluations between 10 and 60 percent based on the 
frequency and total duration of incapacitating episodes.  An 
incapacitating episode was defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

Under the revised Diagnostic Code 5293, a 60 percent evaluation 
was assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  That Diagnostic 
Code also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities 
in assigning whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The 60 percent 
evaluation remained the highest schedular evaluation under 
Diagnostic Code 5293.  Higher 100 percent evaluations were 
available under Diagnostic Codes 5285 and 5286 which were not 
altered by the 2002 revision to the schedular criteria.

For purposes of assigning separate ratings for orthopedic 
manifestations, the applicable Diagnostic Code provided that 
slight limitation of motion warranted a 10 percent evaluation, 
moderate limitation of motion warranted a 20 percent evaluation 
and severe limitation of motion warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Concerning any separate neurologic impairment due to the lumbar 
spine disability, Diagnostic Code 8520 provided for a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
sciatic nerve; a 20 percent evaluation requires moderate 
incomplete paralysis of the sciatic nerve; a 40 percent 
evaluation requires moderately severe incomplete paralysis; a 60 
percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy; an 80 percent evaluation requires 
complete paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2003).

Effective September 26, 2003, the Schedule for Rating Criteria 
mandated that disabilities of the spine under Diagnostic Codes 
5235 to 5243 will be evaluated under a General Rating Formula for 
Diseases and Injuries of the Spine.  Diagnostic Code 5243 
mandates that the condition be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation.  The Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes assigns a 60 percent evaluation 
for incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A note following the 
Diagnostic Code defines an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

The General Rating Formula assigns evaluations with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of the 
injury or disease.  Under this formula, a 20 percent evaluation 
is for assignment when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees or with a combined range of motion not greater than 
120 degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent evaluation 
is for assignment when forward flexion of the thoracolumbar spine 
is 30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for assignment 
upon a showing of unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries 
of the Spine specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
Diagnostic Code.  Diagnostic Code 8520 for the evaluation of 
paralysis of the sciatic nerve remained unchanged from the 2003 
version stated above.  Note (2) to the General Rating Formula 
explains that for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Note (5) defined unfavorable ankylosis as a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

A.  Prior to September 26, 2003

The Veteran's lumbar spine disability with bilateral 
polyneuropathy has been assigned a 60 percent rating effective 
July 6, 1999, to September 26, 2003, under Diagnostic Code 5293 
for pronounced intervertebral disc syndrome.  As 60 percent was 
the maximum rating allowed under Diagnostic Code 5293, the Board 
must look to other potentially applicable codes to warrant a 
higher rating.  

Here, on February 2000 VA examination, the Veteran had complaints 
of chronic low back pain.  He indicated that he had been unable 
to work as a driver since 1988 due to back pain.  On examination, 
his gait was normal and his posture was erect.  There was no 
tenderness on palpation of the paravertebral musculature or on 
palpation of the midline structures of the back.  There was 
limitation of motion due to pain and stiffness.  Range of motion 
studies revealed that forward flexion was to 45 degrees, 
extension was to 10 degrees, side flexion on each side was to 20 
degrees, and side rotation on each side was to 30 degrees.  The 
diagnoses included x-ray documented osteoarthritis of the 
lumbosacral spine together with lumbar disc degeneration at L4-5 
and L5-S1 since at least 1988, symptomatic; and chronic low back 
pain without clinical evidence of motor or sensory nerve 
compression.  

In reviewing the record, there was no evidence of symptoms or 
findings that would warrant a higher (100 percent) evaluation.  
Considering the regulations in effect prior to September 23, 
2002, there was no evidence that suggested that the Veteran had a 
fractured vertebra with cord involvement to warrant a higher 
rating under Diagnostic Code 5285.  Furthermore, there was no 
evidence during this period that demonstrated unfavorable 
ankylosis of the entire spine.  Rather, the evidence clearly 
demonstrated that the Veteran retained motion in his lower back, 
albeit moderately limited.  For example, the VA examination in 
February 2000 reflected flexion to 45 degrees.  Thus, a higher 
evaluation under 5286 is not warranted.

Additionally, an increased evaluation is not warranted under the 
regulations that became effective on September 23, 2002.  As 
noted above, even under the revised regulations, the 60 percent 
evaluation was the highest schedular evaluation under Diagnostic 
Code 5293.  Accordingly higher evaluations were still available 
under 5285 and 5286 for fractured vertebra with cord involvement 
or unfavorable ankylosis of the entire spine.  As previously 
mentioned, the evidence did not demonstrate a fractured vertebra 
with cord involvement or reflect evidence of ankylosis to warrant 
a higher rating under either of these Diagnostic Codes.  

However, the September 2002 changes provided for an alternative 
method of evaluating intervertebral disc syndrome by combining 
under 38 C.F.R. § 4.25 the separate evaluations of the chronic 
orthopedic and neurologic manifestations along with evaluation of 
all other disabilities.  Here, combining the orthopedic and 
neurological manifestations would not result in a rating higher 
than the assigned 60 percent.  In this regard, the February 2000 
VA examination reported that forward flexion was to 45 degrees, 
extension was to 10 degrees, side flexion to the left and right 
were to 20 degrees, and side rotation to the left and right were 
to 30 degrees.  There was no evidence that the Veteran's 
limitation of motion was anything more than moderately severe, 
which would warrant no more than a 40 percent for the orthopedic 
manifestation under Diagnostic Code 5292.  In regards to the 
neurological manifestations, on February 2000 VA examination, he 
indicated that he had paresthesia down into the anterior left 
thigh and knee.  Straight leg raising was negative for back pain.  
The deep tendon reflexes of the knees and ankles were brisk and 
there was normal sensation to touch in all the dermatomes of the 
legs and feet.  The motor power of the feet was normal.  The 
diagnoses included chronic low back pain without clinical 
evidence of motor or sensory nerve compression.  Overall, the 
Board finds that the degree of any lower extremity symptomatology 
is at most minimal and no more than a 10 percent evaluation would 
be assigned for each lower extremity for mild incomplete 
paralysis under Diagnostic Code 8520.

Applying these findings to 38 C.F.R. § 4.25 and considering the 
application of the bilateral factor contained in 38 C.F.R. § 4.26 
yields a 21 percent for the bilateral sciatic 
neuropathy/polyneuropathy.  This 21 percent evaluation when rated 
with the 40 percent for limitation of motion results in a 53 
percent combined rating, which is less than the single 60 percent 
rating.  Thus, rating the Veteran's low back disability under the 
alternative method of separately evaluating the chronic 
orthopedic and neurological manifestations would not result in an 
increased evaluation.

Overall, the evidence reflects the Veteran's lumbar spine 
disability is manifested by no more than pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and neurologic 
findings with little intermittent relief.  There was no evidence 
of fractured vertebra with cord involvement.  Although the 
Veteran had significant pain, his low back disability would 
already be evaluated at the maximum schedular rating for 
limitation of motion.  Furthermore, any neurologic impairment due 
to the lumbar spine was not more than mild and has been 
considered in the currently assigned 60 percent rating for 
invertebral disc syndrome.  

Accordingly, the Board finds that a preponderance of the evidence 
is against entitlement to a rating in excess of 60 percent for a 
lumbar spine disability with bilateral polyneuropathy prior to 
September 26, 2003.  

B.  From September 26, 2003 

The Board notes that the Veteran was previously assigned a single 
60 percent rating for his lumbar spine disability under 
Diagnostic Code 5293 for pronounced intervertebral disc syndrome.  
However, based on changes in the regulatory provisions governing 
spine disabilities, the RO assigned separate ratings for the 
Veteran's orthopedic and neurological manifestations resulting in 
a combined evaluation of 50 percent effective September 26, 2003.  
As previously mentioned VA's General Counsel has held that, where 
a law or regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the revised 
version is more favorable to the Veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of the 
regulation.  As will be discussed in further detail below, 
separately rating the Veteran's orthopedic and neurological 
manifestations under the revised September 26, 2003, rating 
criteria is not more favorable to the Veteran.  Furthermore, 
there is no indication that the Veteran's lumbar spine disability 
actually improved.  A readjustment in the rating schedule may not 
be used to reduce a Veteran's disability rating unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.   

Based on a review of the record, the Board finds that there is no 
evidence of improvement in the Veteran's lumbar spine disability 
and the criteria to support a 60 percent disability evaluation 
for pronounced intervertebral disc syndrome under Diagnostic Code 
5293 continues to be met.  As the Board finds that the criteria 
for a 60 percent rating have been met, the next question is 
whether a rating in excess of 60 percent could be assigned under 
the old or the revised regulations.  

Considering the regulations in effect prior to September 23, 
2002, there was no evidence the suggested the Veteran had a 
fractured vertebra with cord involvement to warrant a higher 
rating under Diagnostic Code 5285.  Furthermore, none of the 
records during this period demonstrated unfavorable ankylosis of 
the entire spine.  Rather, the evidence clearly demonstrated that 
the Veteran continued to retain motion in his lower back.  For 
example, the VA examination in November 2004 reflected that 
flexion was to 45 degrees, extension was to 20 degrees, left and 
right lateral flexion was to 30 degrees, and left and right 
rotation was to 30 degrees.  Accordingly, a higher evaluation 
under 5286 is not warranted.

Additionally, an increased evaluation is not warranted under the 
regulations that became effective on September 23, 2002.  As 
noted above, even under the revised regulations, the 60 percent 
evaluation was the highest schedular evaluation under 5293 for 
intervertebral disc syndrome.  Accordingly higher evaluations 
were still available under 5285 and 5286 for fractured vertebra 
with cord involvement or unfavorable ankylosis of the entire 
spine.  As previously mentioned the evidence did not demonstrate 
a fractured vertebra with cord involvement or reflect evidence of 
ankylosis to warrant a higher rating under either of these 
Diagnostic Codes.  

The September 2002 changes also provided for an alternative 
method of evaluating intervertebral disc syndrome by combining 
under 38 C.F.R. § 4.25 the separate evaluations of the chronic 
orthopedic and neurologic manifestations along with evaluation of 
all other disabilities.  Here, combining the orthopedic and 
neurological manifestations would not result in a rating higher 
than the currently assigned 60 percent.  In this regard, the 
November 2004 VA examination reported that forward flexion was to 
45 degrees, extension was to 20 degrees, left and right lateral 
flexion was to 30 degrees, and left and right rotation was to 5 
degrees.  Considering that the Veteran's left and right rotation 
decreased significantly since his last VA examination in February 
2000, the Board finds that the Veteran's limitation of motion is 
best described as moderately severe and would warrant a maximum 
rating of 40 percent for the orthopedic manifestation under 
Diagnostic Code 5292.  

In regards to the neurological manifestations, during the 
November 2004 VA examination, the Veteran reported that he had 
weakness and numbness in his left lower extremity.  He indicated 
that when his back bothered him, he had shooting pain to the knee 
and numbness below.  A neurologic examination revealed that deep 
tendon reflexes were 2+ at the ankles and 3+ at the knees and 
were symmetric.  Plantar reflexes were down going.  Sensory was 
absent for both vibration and pin in the forefoot.  Vibration was 
present at the malleoli.  Pin was similarly present at the 
malleoli and in the S3 distribution, proximally and medially.  
Motor strength was intact to hand tests except that on both the 
right and left dorsiflexors of the great toe were in the 3 out of 
5 range.  The assessment was probably spinal stenosis at L5 and 
S1 and early peripheral sensory neuropathy.  In a January 2005 
addendum, it was noted that an MRI dated December 1, 2004 
revealed spinal stenosis at the L4-5 level particularly as well 
as quite possibly at the L5-S1 level.  There was some probable 
compression on the descending nerve roots more on the left side 
than the right.  A September 2008 VA treatment record included a 
neurological examination that revealed that bilateral straight 
leg raises were 2+ on the right and less than 1+ on the left.  
Accordingly, these findings would result in a finding of no more 
than mild incomplete paralysis of the right leg and moderate 
incomplete paralysis of the left leg, or a 10 percent evaluation 
of the right leg and a 20 percent evaluation of the left leg 
under Diagnostic Code 8520.

Applying these findings to 38 C.F.R. § 4.25 and considering the 
application of the bilateral factor contained in 38 C.F.R. § 4.26 
yields a 31 percent for the bilateral sciatic neuropathy (under 
Diagnostic Code 8520).  This 31 percent evaluation when rated 
with the 40 percent for limitation of motion (under Diagnostic 
Code 5292) results in a 59 percent combined rating, which when 
rounded to 60 percent is no more than the single 60 percent 
rating.  Thus, rating the Veteran's low back disability under the 
alternative method of separately evaluating the chronic 
orthopedic and neurological manifestations would not result in a 
higher rating.

A higher evaluation is also not warranted under the September 
2003 revisions.  Again, none of the medical records report any 
ankylosis of the entire thoracolumbar spine, as required for a 
rating in excess of 60 percent under the General Rating Formula 
for Diseases and Injuries of the Spine.  Accordingly, an 
increased evaluation is not warranted under the General Rating 
Formula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009). 

The September 2003 changes also provided for an alternative 
method of evaluating intervertebral disc syndrome by combining 
under 38 C.F.R. § 4.25 the separate evaluations of the chronic 
orthopedic and neurologic manifestations along with evaluation of 
all other disabilities.  Again, rating the spine based upon 
combining the range of motion with the neurological findings 
would not provide the Veteran an increased evaluation.  
Specifically, the Veteran's findings of flexion to 45 degrees 
results in a 20 percent evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2009).  Considering the 20 
percent rating under the General Rating Formula combined with the 
10 percent evaluation for slight incomplete paralysis of the 
right leg and the 20 percent evaluation for the left leg for 
moderate incomplete paralysis under Diagnostic Code 8520 results 
in a 45 percent combined rating, which is less than the single 60 
percent rating.  See 38 C.F.R. §§ 4.25 and 4.26.  (Applying the 
findings to 38 C.F.R. § 4.25 and considering the application of 
the bilateral factor contained in 38 C.F.R. § 4.26 yields a 31 
percent for the bilateral sciatic neuropathy/polyneuropathy.  
This 31 percent evaluation when rated with the 40 percent for 
limitation of motion under the General Rating Formula results in 
a 59 percent combined rating, which is less than the single 60 
percent rating.  Rating the Veteran's low back disability under 
the alternative method of separately evaluating the chronic 
orthopedic and neurological manifestations would not result in an 
increased evaluation.  Thus, rating the Veteran's low back 
disability under the former criteria is beneficial to him.

Because the Veteran is now evaluated under the former diagnostic 
code for intervertebral disc disease (Diagnostic Code 5293), 
separate 20 and 10 percent ratings are not permitted for his 
bilateral sciatic neuropathy.  Were additional ratings to be 
assigned, such action would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit pyramiding.  

In summary, the evidence reflects the Veteran's lumbar spine 
disability is manifested by no more than pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and neurologic 
findings with little intermittent relief.  There is no evidence 
of fractured vertebra with cord involvement.  The Board 
reiterates that the maximum evaluation for limitation of motion 
under either former Diagnostic Code 5292 or the amended general 
schedule is 40 percent, and the Court has held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, which relate to 
limitation of motion due to pain, are thus not applicable.  See 
Spencer v. West, 13 Vet. App. 376, 382 (2000), see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Furthermore, any sciatic 
radiculopathy/polyneuropathy was not more than mild on the right 
side and more than moderate on the left side and has been 
considered in the currently assigned single 60 percent rating for 
invertebral disc syndrome.  

Accordingly no more than a 60 percent evaluation is warranted for 
the Veteran's lumbar spine disability with bilateral 
polyneuropathy.  

III.  Extraschedular consideration

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected lumbar spine disability with bilateral polyneuropathy 
reasonably describe the Veteran's disability level and 
symptomatology for the designated appeal periods.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations for the above 
designated rating periods are adequate, and no referral for an 
extraschedular evaluation is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

IV.  Duty to Notify & Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also responsible for completing any additional actions 
necessary to comply with previous remands by the Court or the 
Board.  The Court has held that a claimant has a right to full 
compliance with prior remands.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  

VA has fulfilled its duty to assist in obtaining the identified 
and available evidence needed to substantiate the claim 
adjudicated in this decision.  The RO has either obtained, or 
made sufficient efforts to obtain, records corresponding to all 
treatment for the back disability described by the Veteran.  
Additionally, the Veteran was afforded multiple VA examinations.  
These VA examinations were fully adequate for the purposes of 
adjudication as they were conducted by qualified healthcare 
providers based upon review of the records, interviews with the 
Veteran, and clinical findings.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 


ORDER

An initial rating in excess of 60 percent for the Veteran's 
lumbar spine disability with bilateral polyneuropathy prior to 
September 26, 2003 is denied.  

An initial single rating of no more than 60 percent is granted 
for the Veteran's lumbar spine disorder with bilateral 
polyneuropathy from September 26, 2003, subject to the 
regulations governing payment of monetary awards.


REMAND

The appellant indicated on his February 2000 VA examination that 
he has not worked as a driver since 1988 due to back pain.  
Furthermore, he has been determined to be disabled as of January 
1989 due to a back condition by the Social Security 
Administration (SSA).  The record gives rise to a claim seeking 
TDIU due to his service-connected lumbar spine disability.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of a claim for a higher rating when such claim 
is raised by the record or asserted by the appellant.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the appellant is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability. Id.  Here, issue of entitlement to a TDIU 
was raised in the record by SSA records and during the February 
2000 VA examination.  The appellant's claim for the awarding of a 
TDIU is part of the claim for an increased rating and thus a 
determination must also be made with respect to this claim.  In 
other words, in light of Rice, the Board concludes that VA must 
assess the impact of the appellant's service-connected 
disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an appropriate VA 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted. Thereafter, 
the examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected lumbar spine 
disability, either alone or in the 
aggregate with his other service-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.  All findings and conclusions 
should be accompanied by a complete 
rationale and should be set forth in a 
legible report.

2.  Then readjudicate the Veteran's appeal.  
If the benefits sought on appeal are not 
granted, the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


